                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RENATO G. CATACUTAN,
                                                                           ORDER
                              Plaintiff,
                                                                         18-cv-764-bbc
               v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Renato G. Catacutan filed this lawsuit seeking review of a final

decision denying his claim for disability insurance benefits under the Social Security Act.

42 U.S.C. § 405(g). His brief in support of his appeal was due on January 4, 2019, but he

did not file one. In fact, he has not filed anything in this case since he filed his complaint

on September 14, 2018. His failure to file a brief in support suggests that he may have lost

interest in pursuing his appeal and no longer intends to prosecute it.

       I will give plaintiff one more opportunity to file a brief in support of his appeal. If

he fails to do so by the new deadline, I will dismiss this case with prejudice under Rule 41

of the Federal Rules of Civil Procedure for plaintiff’s failure to prosecute it.




                                            ORDER

       IT IS ORDERED that plaintiff Renato G. Catacutan may have until June 6, 2019 to

file a brief in support of his social security appeal. If plaintiff does not respond by that date,


                                                1
I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s failure to

prosecute it.

       Entered this 23d day of May, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                            2
